                               CIVIL MINUTE ENTRY



BEFORE:                Magistrate Judge Steven L. Tiscione

                      July 30, 2020
DATE:

                      4:30
TIME:

DOCKET                CV-19-3342 (EK)
NUMBER(S):
NAME OF               Garcia, et al v Carranza
CASE(S):

FOR                   Leipziger, Lamb, Cook, Broodie-Stewart
PLAINTIFF(S):
FOR                   Birnbaum
DEFENDANT(S):

NEXT           Telephone Settlement Conference - October 8, 2020 at 2:00 p.m.
CONFERENCE(S):

FTR/COURT     N/A
REPORTER:
RULINGS FROM Telephone Conference                    :
Parties are continuing to engage in settlement discussions but have experienced some
delays due to the pandemic. The Third MOTION for Extension of Time to Complete
Discovery [26] is granted.

The deadline for completion of Phase I discovery is extended to October 5, 2020. The
August 20, 2020 settlement conference is adjourned to October 8, 2020. Plaintiffs will call
in at 2:00 p.m. Defendants will call in at 2:30 p.m. Ex parte settlement statements shall be
filed by October 5, 2020.
